      Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 1 of 15



Approved:

             Assistant United States Attorney

Before:      THE HONORABLE HENRY B. PITMAN
             United States Magistrate Judge

            _s~u~hern ~i~t~i~t _ o~ ~e:      Yol S MAG 9858
                                              COMPLAINT
 UNITED STATES OF AMERICA
                                              Violations of 18 U.S.C.
            - v. -                            § 876(c)


 NIKOLAY LEVINSON,                            COUNTY OF OFFENSE:
                                              NEW YORK
                       Defendant.

                               - - - -   x

SOUTHERN DISTRICT OF NEW YORK, ss.:

     RICHARD SCHNEIDER, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department
("NYPD") Hate Crimes Task Force, and charges as follows:

                                   COUNT ONE
                     (Mailing a Threatening Communication)

      1.   On or about July 2, 2015, in the Southern District of
New York and elsewhere, NIKOLAY LEVINSON, the defendant,
knowingly and willfully did deposit in an authorized depository
for mail matter, to be sent and delivered by the Postal Service,
and knowingly caused to be delivered by the Postal Service
according to the directions thereon, a communication, addressed
to an individual in New York, New York (Victim-1), and
containing a threat to injure, to wit, LEVINSON mailed to
Victim-1 a letter containing the text "NIGGERS, JEWS .       BAD
NEWS!    [Victim-l's first name redacted], NOW I KNOW WHERE YOU
LIVE," and a cartoon drawing depicting a black man pointing a
handgun in the direction of a white man wearing a yarmulke and
holding a piece of paper bearing the words "NOTICE - RENT HIKE -
EFFECTIVE IMMEDIATELY."

             (Title 18, United States Code, Section 876(c) .)
       Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 2 of 15


                             COUNT TWO
               (Mailing a Threatening Communication)

      2.    On or about July 2, 2015, in the Southern District of
New York and elsewhere, NIKOLAY LEVINSON, the defendant,
knowingly and willfully did deposit in an authorized depository
for mail matter, to be sent and delivered by the Postal Service,
and knowingly caused to be delivered by the Postal Service
according to the directions thereon, a communication, addressed
to an individual in Brooklyn, New York ("Victim-2"), and
containing a threat to injure, to wit, LEVINSON mailed to
Victim-2 a letter containing the text "NIGGERS, JEWS .       BAD
NEWS!    INV. [Victim-2's last name redacted], WE KNOW WHERE YOU
LIVE, BITCH," and a cartoon drawing depicting a black man
pointing a handgun in the direction of a white man wearing a
yarmulke and holding a piece of paper bearing the words "NOTICE
- RENT HIKE - EFFECTIVE TMMEDIATELY."

         (Title 18, United States Code, Section 876(c) .)

                            COUNT THREE
               (Mailing a Threatening Communication)

     3.   On or about July 13, 2015, in the Southern District of
New York and elsewhere, NIKOLAY LEVINSON, the defendant,
knowingly and willfully did deposit in an authorized depository
for mail matter, to be sent and delivered by the Postal Service,
and knowingly caused to be delivered by the Postal Service
according to the directions thereon, a communication, addressed
to an individual in Tappan, New York ("Victim-3"), and
containing a threat to injure, to wit, LEVINSON mailed to
Victim-3 a letter containing the text "NIGGERS, JEWS .     BAD
NEWS! We know that you're a pig and we know where you live.
You took our cocaine shipment years ago and we lost a lot of
money. You have no idea what you have done, motherfucker!!!
Now it's time to have some fun!!!!!!!!!!!!!!!!!!!," and a
cartoon drawing depicting a black man pointing a handgun in the
direction of a white man wearing a yarmulke and holding a piece
of paper bearing the words "NOTICE - RENT HIKE - EFFECTIVE
IMMEDIATELY."

         (Title 18, United States Code, Section 876(c) .)

                            COUNT FOUR
               (Mailing a Threatening Communication)

     4.   On or about July 13, 2015, in the Southern District of
New York and elsewhere, NIKOLAY LEVINSON, the defendant,

                                    2
      Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 3 of 15


knowingly and willfully did deposit in an authorized depository
for mail matter, to be sent and delivered by the Postal Service,
and knowingly caused to be delivered by the Postal Service
according to the directions thereon, a communication, addressed
to an individual in Washingtonville, New York ("Victim-4"), and
containing a threat to injure, to wit, LEVINSON mailed to
Victim-4 a letter containing the text "NIGGERS, JEWS .    . BAD
NEWS! We know that you're a pig and we know where you live.
You took our cocaine shipment years ago and we lost a lot of
money. You have no idea what you have done, motherfucker!!!
Now it's time to have some fun!!!!!!!!!!!!!!!!!!!," and a
cartoon drawing depicting a black man pointing a handgun in the
direction of a white man wearing a yarmulke and holding a piece
of paper bearing the words "NOTICE - RENT HIKE - EFFECTIVE
IJYIMEDIATELY."

         (Title 18, United States Code, Section 876(c) .)

                            COUNT FIVE
               (Mailing a Threatening Communication)

     5.   On or about August 29, 2017, in the Southern District
of New York and elsewhere, NIKOLAY LEVINSON, the defendant,
knowingly and willfully did deposit in an authorized depository
for mail matter, to be sent and delivered by the Postal Service,
and knowingly caused to be delivered by the Postal Service
according to the directions thereon, a communication, addressed
to an individual in Waynesboro, Pennsylvania ("Victim-5"), and
containing a threat to injure, to wit, LEVINSON mailed to
Victim-5 a letter containing an image of horror movie villain
Michael Myers holding a large knife in a threatening manner,
above the typewritten text: "YOURE [sic] FUCKING DEAD BITCH!"

         (Title 18, United States Code, Section 876(c) .)

                             COUNT SIX
               (Mailing a Threatening Communication)

     6.   On or about September 26, 2017, in the Southern
District of New York and elsewhere, NIKOLAY LEVINSON, the
defendant, knowingly and willfully did deposit in an authorized
depository for mail matter, to be sent and delivered by the
Postal Service, and knowingly caused to be delivered by the
Postal Service according to the directions thereon, a
communication, addressed to an individual in Bronx, New York
("Victim-6"), and containing a threat to injure, to wit,
LEVINSON mailed to Victim-6 a letter containing a handwritten
swastika and the following text: "Dear [Redacted], you locked us

                                    3
      Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 4 of 15


up years ago now you are going to die motherfucker! You will
die in your sleep It will be the real blue blood! Death is
coming."

         (Title 18, United States Code, Section 876(c) .)

                            COUNT SEVEN
               (Mailing a Threatening Communication)

     7.   On or about September 27, 2017, in the Southern
District of New York and elsewhere, NIKOLAY LEVINSON, the
defendant, knowingly and willfully did deposit in an authorized
depository for mail matter, to be sent and delivered by the
Postal Service, and knowingly caused to be delivered by the
Postal Service according to the directions thereon, a
communication, addressed to Victim-1, in New York, New York, and
containing a threat to kidnap and to injure, to wit, LEVINSON
mailed to Victim-1 a letter containing an image of the Grim
Reaper above the typewritten text: "COME TO WORK AT YOUR OWN
RISK MOTHERFUCKER YOU WILL DIE BY GUNFIRE!!!!!!!!!!!!!!!!!!!!!!"

         (Title 18, United States Code, Section 876(c) .)

                            COUNT EIGHT
               (Mailing a Threatening Communication)

     8.   On or about September 30, 2017, in the Southern
District of New York and elsewhere, NIKOLAY LEVINSON, the
defendant, knowingly and willfully did deposit in an authorized
depository for mail matter, to be sent and delivered by the
Postal Service, and knowingly caused to be delivered by the
Postal Service according to the directions thereon, a
communication, addressed to an individual in St. Thomas,
Pennsylvania ("Victim-7"), and containing a threat to kidnap and
to injure, to wit, LEVINSON mailed to Victim-7 a letter
containing an image of the Grim Reaper above the typewritten
text: "YOU ARE GOING TO DIE PRETTY SOON, MOTHERFUCKER. YOU WILL
BE SHOT TO DEATH AND BLEED LIKE A SICK PUSSY. YOUR DEATH IS
INEVITABLE!!!!  ENJOY THE REST OF YOUR BREATHS. DEATH IS COMING
YOUR WAY, YOUR EYES WILL CLOSE FOREVER!"

         (Title 18, United States Code, Section 876(c) .)




                                    4
      Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 5 of 15


                            COUNT NINE
               (Mailing a Threatening Communication)

     9.   On or about September 30, 2017, in the Southern
District of New York and elsewhere, NIKOLAY LEVINSON, the
defendant, knowingly and willfully did deposit in an authorized
depository for mail matter, to be sent and delivered by the
Postal Service, and knowingly caused to be delivered by the
Postal Service according to the directions thereon, a
communication, addressed to an individual in Brooklyn, New York
("Victim-8"), and containing a threat to kidnap and to injure,
to wit, LEVINSON mailed to Victim-8 a letter containing an image
of the Grim Reaper above the typewritten text: "YOU ARE GOING TO
DIE PRETTY SOON, MOTHERFUCKER. YOU WILL BE SHOT TO DEATH AND
BLEED LIKE A SICK PUSSY. YOUR DEATH IS INEVITABLE!!!!   ENJOY
THE REST OF YOUR BREATHS. DEATH IS COMING YOUR WAY, YOUR EYES
WILL CLOSE FOREVER!"

         (Title 18, United States Code, Section 876(c) .)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     10.  I am a detective with the NYPD Hate Crimes Task Force,
and I have been involved in the investigation of NIKOLAY
LEVINSON, the defendant. This affidavit is based upon my
personal participation in the investigation of this matter, my
conversations with law enforcement officers, victims, witnesses,
and others, as well as my examination of reports, records, and
the mailings at issue in this matter. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all of the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

                               Overview

     11. Since in or about July 2015, the NYPD has been
investigating a pattern of threatening letters mailed through
the United States Postal Service to persons and entities
throughout the United States, including letters sent to and/or
from the greater New York City area, including locations in the
Southern District of New York. Based on my involvement in this
investigation, including my review of the threatening mailings,
many of which are in certain respects identical or nearly
identical, interviews of several victims of the threatening

                                   5
         Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 6 of 15


mailings conducted by myself and/or other investigators, and my
review of documents and information provided to NYPD by victims
and other law enforcement agencies, there is probable cause to
believe that NIKOLAY LEVINSON, the defendant, sent the
threatening mailings described below.

                      LEVINSON'S July 2, 2015, and
                September 27, 2017 Mailings to Victim-1

     12. Based on information and documents provided by Victim-
1 and counsel for the modeling agency at which Victim-1 is
employed ("Company-1"), I know that:

          a.   In or about July 2015, Victim-1 received via the
     U.S. Postal Service a mailing addressed to him at his
     apartment in New York, New York (the "2015 Mailing to
     Victim-1").  Its envelope bore a postmark indicating that
     it had been mailed from New York, New York on July 2, 2015.
     Inside the envelope was a piece of paper bearing the text
     "Niggers, Jews .   . Bad News!" and a printed cartoon
     drawing depicting a black man pointing a handgun in the
     direction of a white man who is wearing a yarmulke and
     holding a piece of paper bearing the words "NOTICE - RENT
     HIKE - EFFECTIVE IMMEDIATELY" (together with the text, the
     "Threatening Cartoon") . 1 Below the Threatening Cartoon was
     the handwritten text:    "[Redacted], NOW I KNOW WHERE YOU
     LIVE."

          b.      In or about September 2017, Victim-1 received via
     the U.S. Postal Service a mailing addressed to him at
     Company-l's office in New York, New York (the "2017 Mailing
     to Victim-1").           Its envelope bore a postmark indicating
     that it had been mailed on or about September 27, 2017.
     Inside the envelope was a piece of paper containing a
     picture of a black-robed, skeletal figure carrying a scythe
     (i.e., the Grim Reaper) 2 above the typewritten text: "COME
     TO WORK AT YOUR OWN RISK MOTHERFUCKER YOU WILL DIE BY
     GUNFIRE! ! ! ! ! ! ! ! ! ! ! ! ! ! ! ! ! ! ! ! ! ! ! ! !
                                            II




1
  Threatening mailings sent to Victim-2, Victim-3, and Victim-4
contained copies of the same Threatening Cartoon.  See <J[<J[ 14,
16, and 18, infra.

2
  Threatening mailings sent to Victim-7 and Victim-8 contained
copies of the same Grim Reaper picture.  See <J[<J[ 26 and 29,
infra.
                                      6
      Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 7 of 15


     13. On or about October 5, 2018, I interviewed Victim-1,
who stated in substance and in part, the following:

          a.   Victim-1 works as an agent at Company-1.
     Approximately five years ago, Victim-1 hired NIKOLAY
     LEVINSON, the defendant, as a temporary driver.  LEVINSON
     worked for Victim-1 for approximately one or two days,
     picking Victim-1 up from his home and office and driving
     Victim-1 to various places.

           b.  LEVINSON was very friendly, and did not cause any
     problems while working for Victim-1. Victim-1 did not know
     why LEVINSON would send him a threatening letter.

           LEVINSON'S July 2, 2015 Mailing to Victim-2

     14. Based on information and documents provided by Victim-
2, I know that in or about July 2015, Victim-2 received via the
U.S. Postal Service a mailing addressed to Victim-2 at his home
in Brooklyn, New York (the "Mailing to Victim-2").  Its envelope
bore a postmark indicating that it had been mailed from New
York, New York on July 2, 2015.  Inside the envelope was a
letter containing the Threatening Cartoon.  Below the
Threatening Cartoon was the handwritten text: "INV. [redacted],
WE KNOW WHERE YOU LIVE, BITCH."

      15. On or about October 5, 2018, a NYPD Detective
interviewed Victim-2, who stated in substance and in part the
following:

          a.   Victim-2 is a civilian NYPD employee.  In 2010
     and 2011, Victim-2 was assigned to NYPD's Applicant
     Processing Division. During this time, on more than one
     occasion, NIKOLAY LEVINSON, the defendant, applied to
     become a NYPD Police Officer. LEVINSON was rejected each
     time he applied. Victim-2 was an investigator assigned to
     LEVINSON's case.

         b.   In 2015 Victim-2 received the Mailing to Victim-2
    by mail at Victim-2's home address. The letter caused
    Victim-2 to fear for Victim-2's safety.

          LEVINSON's July 13, 2015 Mailing to Victim-3

     16. Based on information and documents provided by Victim-
3, I know that in or about July 2015, Victim-3 received via the
U.S. Postal Service a mailing addressed to Victim-3 at his home
in Tappan, New York via (the "Mailing to Victim-3").  Its

                                   7
       Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 8 of 15


envelope bore a postmark indicating that it had been mailed from
Daniels, New Jersey on July 13, 2015.  Inside the envelope was a
letter containing the Threatening Cartoon. Below the
Threatening Cartoon was the typewritten text: "We know that
you're a pig and we know where you live. You took our cocaine
shipment years ago and we lost a lot of money. You have no idea
what you have done, motherfucker!!! Now it's time to have some
fun!!!!!!!!!!!!!!!!!!!"

      17. On or about June 29, 2018, a NYPD Detective
interviewed Victim-3, who stated in substance and in part the
following:

          a.   Victim-3 is a NYPD Police Officer. Victim-3 knew
     NIKOLAY LEVINSON, the defendant, when they were both in
     high school.  Over the years they have played on numerous
     soccer teams together. Victim-3 always got along with
     LEVINSON, and does not know of any reason LEVINSON would
     target him with a threatening letter. However, Victim-3 is
     aware that, shortly before Victim-3 received the Letter to
     Victim-3, LEVINSON learned that Victim-3 is a police
     Officer.

          b.   In July 2015 Victim-3 received the Mailing to
     Victim-3 at Victim-3's home address. The letter caused
     Victim-3 to fear for the safety of Victim-3 and Victim-3's
     family.

           LEVINSON'S July 13, 2015 Mailing to Victim-4

      18. Based on information and documents provided by Victim-
4, I know that in or about July 2015, Victim-4 received via the
U.S. Postal Service a mailing addressed to Victim-4 at his home
in Washingtonville, New York (the "Mailing to Victim-4").   Its
envelope bore a postmark indicating that it had been mailed from
Daniels, New Jersey on July 13, 2015.  Inside the envelope was a
letter identical to the letter sent to Victim-3 on the same
date.   See ~ 16, supra.

     19. On or about July 6, 2018, a NYPD Detective interviewed
Victim-4, who stated in substance and in part the following:

          a.    Victim-4 is a NYPD Detective.       In July 2015,     the
     Mailing to Victim-4 arrived by mail at Victim-4's home.

          b.   A few months before the Mailing to Victim-4
     arrived, NIKOLAY LEVINSON, the defendant, engaged Victim-4
     in conversation while Victim-4 was using a bank ATM

                                    8
      Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 9 of 15


    machine. The two did not know each other at the time.
    Victim-4 initially participated in the conversation because
    Victim-4 believed LEVINSON was a fellow law enforcement
    officer. When Victim-4 learned that LEVINSON was not
    actually a fellow law enforcement officer, Victim-4
    attempted to end the conversation.   LEVINSON then stated
    that he had recently been in a car accident, and requested
    that Victim-4 assist him in acquiring the accident number.
    Victim-4 provided LEVINSON his business card and instructed
    LEVINSON to call Victim-4 when Victim-4 was at work, so
    that he could assist LEVINSON. A few days later, Victim-4
    provided LEVINSON with the accident number and instructions
    as to how to acquire the accident report. Afterwards,
    LEVINSON continued to text Victim-4 for a few months.
    VICTIM-4 did not respond to LEVINSON's texts.

          c.   After ignoring LEVINSON's texts for a few months,
     the Mailing to Victim-4 arrived at Victim-4's home. The
     letter caused Victim-4 a great deal of alarm and fear for
     the safety of Victim-4 and Victim-4's family.

                   LEVINSON's 2014 Mailings to
          Maryland Department of Corrections Personnel

     20.  Based upon records provided by the Maryland Department
of Public Safety & Correctional Services ("MDOC"), Intelligence
and Investigative Division, I am aware that:

         a.   NIKOLAY LEVINSON, the defendant, was employed by
    MDOC as a corrections officer from on or about February 23,
    2010, until he resigned on or about February 20, 2012.
    During this period, LEVINSON was assigned to the Maryland
    Reception, Diagnostic and Classification Center ("MRDCC"),
    located in Baltimore, Maryland.

         b.   On or about October 21, 2013, NIKOLAY LEVINSON,
    the defendant, was reinstated and employed by MDOC as a
    corrections officer.  LEVINSON resigned again on or about
    February 24, 2014. During this period, LEVINSON was
    assigned to the Maryland Correction Training Center
    ("MCTC") in Hagerstown, Maryland.

         c.   From on or about March 25, 2014, through on or
    about July 30, 2014, approximately 30 MDOC personnel
    received approximately 50 anonymous letters by United
    States Mail. The majority of the letters were addressed to
    MDOC personnel assigned to the MCTC in Hagerstown, Maryland
    (the "MDOC Letters").  Some of the MDOC Letters were mailed

                                    9
     Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 10 of 15


    to MCTC or another MDOC facility.  Others were mailed to
    the homes of MDOC personnel. The envelopes containing the
    MDOC Letters bore postmarks indicating they had been mailed
    from locations throughout the United States.

          d.   The MDOC Letters generally included one or more
     of the following:

             i.     Pornographic images of unknown men, usually
          engaging in sex acts with each other;

            ii.    Accusations that MDOC personnel were
         engaging in sexual activity with inmates and/or each
         other;

           iii.     Accusations that MDOC personnel were members
          of the Ku Klux Klan ("KKK"); and/or

           iv.     Accusations that MDOC personnel and the MCTC
         facility itself were under federal investigation and
         would soon be charged/closed.

         e.   One of the MDOC Letters was mailed to Victim-3 at
    her home. This letter's postmark indicates that it was
    mailed on or about May 02, 2014, from Baltimore, Maryland.
    This letter alleged that a large portion of the officers at
    "TC" (i.e., MCTC or the Training Center) were known KKK
    members, and that "the feds" were preparing to fire and
    indict several of them.

    LEVINSON's September 2014 and August 2015 Arrests, 2017
  Conviction, and August 2015 through August 2017 Imprisonment

     21. Based upon my review of documents and information
provided by the Office of the County Prosecutor of Bergen
County, New Jersey pertaining to NIKOLAY LEVINSON, the
defendant, I am aware of the following:

         a.   On or about September 29, 2014, following the
    execution of a search warrant on LEVINSON's residence in
    Englewood, New Jersey, officers of the Fort Lee Police
    Department arrested LEVINSON on charges of harassment, in
    violation of N.J.S. § 2C:33-4, distribution of obscene
    material, in violation of N.J.S. § 2C:34-2b, bias
    intimidation, in violation of N.J.S. § 2C:16-l(a) (2),
    stalking, in violation of N.J.S. § 2C:12-10b, and making
    false reports to law enforcement, in violation of N.J.S.
    § 2C:28-4a (the "2014 New Jersey Charges").

                                  10
 Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 11 of 15



     b.   The 2014 New Jersey charges stemmed from
investigations of numerous similar anonymous letters that
had been sent to, among others, a police officer ("Police
Officer-1") and a teacher at a high school in New Jersey
("Teacher-1") (the "2014 Arrest Letters"). The content of
the 2014 Arrest Letters typically included one or more of
the following:

        i.     Pornographic images of unknown men, usually
     engaging in sex acts with each other;

       ii.     Allegations that Police Officer-1 and
     Teacher-1 were engaging in sexual affairs with
     colleagues, subordinates, students, or arrestees,
     using illegal drugs, and other misconduct or criminal
     acts;

      iii.     Allegations that Police Officer-l's wife had
     been unfaithful, and had engaged in sexual acts with
     other police officers;

       iv.      KKK images;

        v.     Allegations that Police Officer-1 had made
     racial and homophobic remarks about civilians; and/or

       vi.      Threats to harm Police Officer-l's family.

     c.   During the September 29, 2014 search of
LEVINSON's residence, police officers seized, among other
things, two inked stamps that were consistent with ink
stamps on the envelopes in which many of the 2014 Arrest
Letters were mailed, and a letter addressed to a third
victim, a retired police officer, the contents of which was
identical to the content of one of the letters sent to a
fourth victim, a bank employee.

     d.   LEVINSON was arrested on the 2014 New Jersey
charges in or about September 2014, released on bail,
rearrested in or about August 2015, and imprisoned until in
or about August 2017. On or about August 18, 2017,
LEVINSON pleaded guilty to one count of making terroristic
threats in the third degree, in violation of New Jersey
Code, Title 2C:l2-3A, and two counts of stalking in the
fourth degree, in violation of New Jersey Code, Title
2C:12-10B, in connection with the letters he mailed to
and/or concerning Police Officer-1 and Teacher-1.

                              11
      Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 12 of 15


         LEVINSON's August 29, 2017 Mailing to Victim-5

     22. Based on information and documents provided by MDOC, I
know that in or about August 2017, Victim-S received via the
U.S. Postal Service a mailing addressed to Victim-S at her home
in Waynesboro, Pennsylvania (the "Mailing to Victim-S").  Its
envelope bore a postmark indicating that it had been mailed from
New York, New York on August 29, 2017.  Inside the envelope was
a letter containing a picture of Michael Myers, the murderous
villain from the horror movie series "Halloween," holding a
large knife. Underneath the picture were the words: "YOURE
[sic] FUCKING DEAD BITCH!"

     23.  On or about July 7, 2018, a NYPD Detective interviewed
Victim-S, who stated in substance and in part the following:

          a.    Victim-S is a MDOC Lieutenant. NIKOLAY LEVINSON,
     the defendant, was one of Victim-S's subordinates during
     LEVINSON's time as a corrections officer at the MCTC.
     LEVINSON was assigned to report to Victim-S so that she
     could further train LEVINSON, because his performance as a
     corrections officer had not been satisfactory.   LEVINSON
     did not perform well under VICTIM-S's supervision. As a
     result, Victim-S had been forced to "write him up" on a few
     occasions.

           b.    In May 2014 Victim-S received an anonymous letter
     at her home. The letter alleged that there were KKK
     members working at the MCTC. The letter was similar to
     many other letters received by MDPSCS employees at the
     time.    See~~ 20(d) (iii) and (iv), supra.  The letters
     stopped arriving for a period of time beginning in 201S,
     when LEVINSON was incarcerated in New Jersey.

          c.   On or about August 29, 2017, Victim-S received
     the Mailing to Victim-S at her home via the U.S. Mail. The
     Mailing to Victim-S, and the fact that LEVINSON knows where
     Victim-S lives, has caused Victim-S to fear that he will
     come to her residence and act on his threat.

        LEVINSON's September 26, 2017 Mailing to Victim-6

     24.  Based on information and documents provided by Victim-
6, I know that in or about September 2017, Victim-6 received via
the U.S. Postal Service a mailing addressed to Victim-6 at his
home in Bronx, New York (the "Mailing to Victim-6").  Its
envelope bore a postmark indicating that it had been mailed from
New York, New York on September 26, 2017.  Inside the envelope

                                   12
      Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 13 of 15


was a handwritten letter that read: "DEAR [Redacted], YOU LOCKED
US UP YEARS AGO NOW YOU ARE GOING TO DIE MOTHERFUCKER! YOU WILL
DIE IN YOUR SLEEP.  IT WILL BE THE REAL BLUE BLOOD! DEATH IS
COMING." The letter also contained a handwritten swastika.

      25.  On or about October 9, 2018, a NYPD Detective
interviewed Victim-6, who stated in substance and in part the
following:

          a.   Victim-6 is a retired NYPD Detective and current
     civilian NYPD employee. Victim-6 is also the author of a
     novel about the NYPD entitled "Blue Blood."

          b.   In September 2017 Victim-6 received the Mailing
     to Victim-6 at his home. Victim-6 does not know who sent
     the Mailing to Victim-6, and believes that the reference to
     "Blue Blood," likely is a reference to his book.

        LEVINSON's September 30, 2017 Mailing to Victim-7

     26.  Based on information and documents provided by Victim-
7, I know that in or about October 2017, Victim-8 received a
mailing via the U.S. Postal Service addressed to Victim-8 at his
home in St. Thomas, Pennsylvania (the "Mailing to Victim-7").
Its envelope bore a postmark indicating that it had been mailed
from New York, New York, on September 30, 2017.  Inside the
envelope was a letter containing the same picture of the Grim
Reaper contained in the 2017 Mailing to Victim-1, see~ 12(b),
supra, above the typewritten text: "YOU ARE GOING TO DIE PRETTY
SOON, MOTHERFUCKER. YOU WILL BE SHOT TO DEATH AND BLEED LIKE A
SICK PUSSY. YOUR DEATH IS INEVITABLE!!!!   ENJOY THE REST OF
YOUR BREATHS. DEATH IS COMING YOUR WAY, YOUR EYES WILL CLOSE
FOREVER!II




     27. On or about July 7, 2018, I interviewed Victim-7, who
stated in substance and in part the following:

          a.   Victim-7 is a corrections officer employed by
     MDOC. Victim-7 worked at the MCTC with NIKOLAY LEVINSON,
     the defendant, when LEVINSON was a corrections officer.
     While they were working together, Victim-7 observed
     LEVINSON show a pill bottle to a group of inmates.
     LEVINSON attempted to hide the pill bottle when Victim-7
     approached. Victim-7 took the pill bottle to the infirmary
     to verify the type of pills it contained, and was informed
     that the pills were not controlled. Nevertheless, Victim-7
     reported LEVINSON's conduct to his superiors.


                                   13
      Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 14 of 15


          b.   In October 2017 Victim-7 received the Mailing to
     Victim-7 at his home. The letter has caused Victim-7 and
     his family to fear that LEVINSON will come to his home to
     act on his threat.

          LEVINSON's September 27, 2017 Mailing to the
  Israeli Consulate and September 30, 2017 Mailing to Victim-8

     28. Based on information and documents provided by the
Israeli Consulate, I am aware that on or about October 2, 2017,
the Israeli Consulate in New York, New York received via the
U.S. Postal Service a mailing addressed to the Israeli Consulate
(the "Mailing to the Israeli Consulate").  Its envelope bore a
postmark indicating that it had been mailed on September 27,
2018. The envelope contained a letter with a printed image of a
swastika above typewritten text that read: "MAKE AMERICA GREAT
AGAIN!!!!!! JUDEN RAU NEGROES AND FAGGOTS MUST BURN IN HELL
CHRISTIAN IDENTITY IS BACK." The handwritten return address on
the Mailing to the Israeli Consulate's envelope bore Victim-B's
name and work address.

       29.  Based on information and documents provided by Victim-
8, I am aware that in or about October 2017 Victim-8 received
via the U.S. Postal Service a mailing addressed to Victim-8 at
his home in Brooklyn, New York (the "Mailing to Victim-8").    Its
envelope bore a postmark indicating that it had been mailed from
New York, New York on September 30, 2017.    Inside the envelope
was a letter identical to that in the Mailing to Victim-7.    See
CJ[ 26, supra.


      30. On or about October 26 and 27, 2017, a NYPD Detective
interviewed Victim-8, who stated in substance and in part the
following:

         a.     Victim-8 did not send the Mailing to the Israeli
     Consulate.

          b.   Earlier that month, Victim-8 had received the
     Mailing to Victim-8 at his home.

          c.   Victim-8 and his family immigrated from
     Uzbekistan to Israel when Victim-8 was seven years old.
     Victim-8 met NIKOLAY LEVINSON, the defendant, when they
     were both students in the same fifth grade class in Israel.
     Victim-8 and LEVINSON socialized together because they were
     part of a small group of Russian-speaking students at the
     school.  In 1995, when Victim-8 and LEVINSON were in the
     seventh grade, LEVINSON moved to the United States.

                                   14
        Case 1:18-mj-09858-UA Document 1 Filed 11/20/18 Page 15 of 15


       Victim-B moved to the United States in 1999. Victim-B saw
       LEVINSON only twice after arriving in the United States:
       once in 1999, and once in 2001.

            d.    In 2012, Victim-B and people connected to Victim-
       B through Linkedin and Facebook, including his friends and
       employer, began receiving letters about Victim-B. The
       letters contained allegations concerning Victim-B's sexual
       orientation, that Victim-B's wife was cheating on him, and
       that Victim-B was cheating on his taxes.

            e.   In 2015, after Victim-B learned that NIKOLAY
       LEVINSON, the defendant, had been imprisoned for sending
       threatening letters to police officers and others, Victim-B
       concluded that LEVINSON had sent the letters to Victim-B's
       employer and friends. Victim-B is very concerned for his
       safety and the safety of his family as a result of the
       Mailing to Victim-B.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of NIKOLAY LEVINSON, the
defendant, and that he be arrested and imprisoned or bailed, as
the case may be.


                                   )_~~
                                   Ri~~
                                   Detective
                                   New York City Police Department

 Sworn to before me this
'2t? of November, 201B

   ~
THEH~E
                J~
                HENRY B. PIT~
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                     15
